 



Exhibit 10.1a

 

FIRST AMENDMENT TO PURCHASED SERVICES AGREEMENT

 

This FIRST AMENDMENT TO PURCHASED SERVICES AGREEMENT (this “Amendment”) is dated
effective as of the 11 day of June, 2009, and is entered into between GK
FINANCING, LLC, a California limited liability company (“GKF”), or its wholly
owned subsidiary whose obligations hereunder shall be guaranteed by GKF, and
KETTERING MEDICAL CENTER, an Ohio non-profit corporation, (“Medical Center”).

 

Recitals:

 

WHEREAS, GKF and Medical Center are parties to a certain Purchased Services
Agreement dated December 9, 2008 (the “Agreement”), which the parties desire to
amend as set forth herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties hereby amend the Agreement as follows:

 

Agreement:

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.          Extension of Term. Pursuant to Sections 5.1 and 23.19 of the
Agreement, the parties agreed that if the Equipment is delivered to the Site in
advance of the expiration of the current term of the Prior Agreement, then (i)
the Prior Agreement would terminate early upon the deinstallation of the Model
B; and (ii) the parties would negotiate an extension to the Term of the
Agreement to offset the effect of the early termination of the Prior Agreement.
It is acknowledged that the term of the Prior Agreement originally expired on
June 13, 2009, but was terminated one hundred three (103) days early (on March
3, 2009) by reason of the deinstallation of the Model B. Accordingly, in order
to offset the early termination of the Prior Agreement, the Term of the
Agreement as set forth in Section 3 of the Agreement is hereby extended by an
additional one hundred three (103) days beyond the date that is seven (7) years
following the date of the First Procedure Date at the Site.

 

3.          Amendment to Section 6.7. Section 6.7 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“6.7           Notwithstanding anything to the contrary contained in this
Agreement, GKF’s responsibility for all costs and expenses incurred in
connection with Section 6.1, 6.2, and 6.3 shall not exceed One Hundred Sixty
Thousand Dollars ($160,000) in the aggregate. All costs and expenses in excess
of One Hundred Sixty Thousand Dollars ($160,000) shall be the responsibility of
Medical Center.”





 

 

 

 

4.          Full Force and Effect. Except as amended by this Amendment, all of
the terms and provisions of the Agreement shall remain in full force and effect.
Notwithstanding the foregoing, to the extent of any conflict or inconsistency
between the terms and provisions of this Amendment and that of the Agreement,
the terms and provisions of this Amendment shall prevail and control.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.

 

GKF:   Hospital:       GK FINANCING, LLC   KETTERING MEDICAL CENTER          
By: /s/ Ernest A. Bates   By: /s/ Brett Spenst   Ernest A. Bates, M.D.   Name:
Brett Spenst   Policy Committee Member   Title: VP of Finance & Operations

 

- 2 - 



